DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7-12, 14-23 and 25-31 are allowed.
The following is an Examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed method of using an IV assembly with a system to prime the IV assembly with therapeutic medical fluid for a patient.
The method comprises obtaining an IV assembly with an empty bag, a patient-administration tubing having a closeable male luer connector, and attaching the connector to a system to prime the IV assembly. Notably, the IV assembly is primed by pushing fluid through the closeable male luer connector, through the patient-administration tubing and into the IV bag using the system.
The closest prior art of record is Lopez et al (U.S. Pub. 2011/0062703 A1). Other references considered to be pertinent, but that do not qualify as prior art, are Fangrow (PCT/US2016/064467; cited by Applicant) and Yeh et al (U.S. Pub. 2016/0331893 A1).
Regarding claim 1, the closest prior art of record fails to teach among all the limitations or render obvious the limitation of closing the closeable male luer connector to provide a closed, primed IV assembly such that fluid in the primed IV assembly is conveyed through the patient administration tubing of the primed IV assembly, and the closed, primed IV assembly is configured to connect to an access point on an IV tube without requiring additional priming of the tubing or the closeable male luer connector.
Specifically, the Lopez prior art (along with the Fangrow reference) teaches a short tubing 334 (Fig. 3A) that is primed when fluid is pushed from the connector into the bag; however, a skilled artisan would not have found it obvious to modify this length of tubing to be at least about 2.5 (2 ½ ) feet long (the limitation “such that the patient-administration tubing is sufficiently long to be configured to permit the IV assembly to extend from the IV bag in a hanging position on a pole stand to an access point in an IV tube attached to a patient” is construed to cover the intended use of the invention). Even if one were to construe the short tubing as “patient-administration tubing” (which it is not immediately clear that a skilled artisan would do because the tubing 334 is a “piece of tubing” that connects an IV bag 316 with a conventional medical connector 332; the medical connector 332 may then be connected to a patient administration tubing such as an IV line). 
Further, the Yeh reference, while teaching a longer tubing through which fluid flows up and into the bag (such that the tubing could possibly be construed as a "patient-administration tubing"), the bag is not empty as required by the claims. Fluid is drawn from a partially filled bag into the tubing, and then following priming of the tubing, the excess fluid is pushed back into the bag.
A double patenting rejection was previously applied to the claims in a Final Rejection on 07/01/2022. Subsequently, Applicant filed a terminal disclaimer, approved on 08/31/2022. Accordingly, the double patenting rejection has been withdrawn.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly be labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/06/2022